Citation Nr: 0111725	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines (the RO).  By that 
decision, the RO found that the appellant was not entitled to 
VA benefits because he did not have qualifying service as a 
veteran.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met in this case; the appellant is not 
eligible for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the March 1999 RO determination that 
he does not have qualifying military service.  The appellant 
contends that he served on active duty with the Philippine 
forces during World War II and that he is therefore entitled 
to certain benefits administered by VA.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of service connection and other VA 
benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

In general, only service department records can establish if 
and when a person was serving on qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Factual Background

The record reflects that in March 1999, the appellant 
submitted a claim of entitlement to VA compensation benefits.  
He asserted that he had served with the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces 
during World War II.  

In support of his claim, the appellant submitted signed 
authorization forms in which he identified several private 
physicians who treated him for his claimed disabilities since 
service.  He also submitted copies of private medical 
records; a list of military hospitals where he received 
treatment for his claimed disabilities during service; a 
certificate from the General Headquarters of the Armed Forces 
of the Philippines dated in July 1994 indicating that he was 
inducted into the United States Army Forces in the Far East 
(USAFFE) in November 1941; and a document from the Philippine 
Army dated in February 1948 indicating that the appellant had 
active service from June 1945 to February 1948.

In April 1999, the RO was advised by the United States Army 
Personnel Center (ARPERCEN) that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

Thereafter, in October 1999, the appellant submitted 
additional documentary evidence in support of his claim.  
Specifically, he submitted a certificate an October 1973 
certification from Philippine Army showing that he served 
from November 1941 to June 1945; a processing and 
identification slip dated in June 1945; travel orders dated 
in May 1945; an affidavit from S.A., who reported that he had 
treated the appellant for a shell fragment wound to the back 
in 1942; an extract dated in June 1942 listing the appellant 
among individuals reported as having been inducted into the 
Guerilla Forces of the United States Army; a certificate from 
the 251st Philippine Constabulary Company showing that the 
appellant had guerilla service in May 1945 and that he 
service in the Philippine Army from June 1945 to February 
1948; a statement of service dated in April 1974 indicating 
that the appellant was inducted into the USAFFE in November 
1941; a certificate from the Philippine Commonwealth Army 
indicating that the appellant enlisted in the Philippine Army 
in November 1941, and that he had continuous service until 
February 1948; and several affidavits from individuals 
asserting that the had served with the appellant in the 
Philippine Commonwealth Army during World War II.

In a letter dated in October 1999, the RO advised the 
appellant that entitlement to VA benefits was dependent upon 
a finding by the U.S. Army that he had valid service in the 
Armed Forces of the United States.  The RO further advised 
the appellant that the ARPERCEN had conducted a thorough 
search of their records but had failed to find any evidence 
that he served with the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The RO informed the appellant 
that because the ARPERCEN had determined that he had no valid 
military service, he had no entitlement to VA benefits.

In March 2000, the appellant submitted additional documentary 
evidence in support of his claim, including a March 2000 
certificate from the Adjutant General of the Armed Forces of 
the Philippines indicating that he enlisted into active duty 
in November 1941; a certificate from the Philippine Bureau of 
the Treasury indicated that he was paid for service in the 
forces of the Philippine Commonwealth Army from January 1942 
to February 1945; a statement of service dated in February 
1970; a medical certificate from Dr. J.C.; lay affidavits 
from individuals who reportedly served with the appellant in 
the Philippine Commonwealth Army; and a letter from the 
Adjutant General of the Records Depository of the Philippine 
Command indicating that he had been found to be entitlement 
to additional pay for service as a member of the Philippine 
Commonwealth Army.

In a Statement of the Case issued in April 2000, the RO 
continued to deny entitlement to VA benefits on the basis 
that the appellant had no recognized service with the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In May 2000, the appellant submitted additional copies of 
documents previously associated with his VA claims folder.  
He also submitted an excerpt from a newspaper article 
discussing the role of the USAFFE during World War II.

In a letter dated in June 2000, the RO advised the appellant 
that the records of individuals who served in the 
Commonwealth Army of the Philippines and were inducted into 
the USAFFE, and those who served in the organized guerilla 
forces, are maintained by the ARPERCEN.  The RO also advised 
the appellant that documents issued by the Department of 
National Defense, Philippine Army or Philippine Affairs 
Office (with the exception of Form 23, Affidavit for 
Philippine Army Personnel) are of no value in establishing 
service unless they contain personal data that is 
substantially different that what VA has already provided to 
ARPERCEN.  The RO explained that the Philippine Government 
has its own regulations and laws that permit recognition of 
military service not recognized by the U.S. Army, and such 
findings are not binding on ARPERCEN.  The RO noted that they 
had been repeatedly advised by the ARPERCEN that unless a 
claimant reports information that is different than what was 
provided in a previous request, there is no value in 
resubmitted a request for verification.

Analysis

As discussed above, the Board is bound to accept service 
department findings in determining whether a claimant had 
valid military service.  See Venturella, 11 Vet. App. at 341; 
Cahall, 7 Vet. App. at 237.  VA does not have the authority 
to alter findings of the service department.  See Duro, 2 
Vet. App. at 532; Soria, 118 F.3d at 749.

In this case, the ARPERCEN determined in April 1999 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  Because VA is bound to 
accept the findings of the service department in this regard, 
the Board finds that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  See 38 
C.F.R. § 3.203; see also Duro, 2 Vet. App. at 532

In support of his claim, the appellant has submitted numerous 
documents signed by officials of the Philippine government, 
which he contends certify his service with the Philippine 
forces during World War II.  The appellant has also submitted 
several "certifications" from the Philippine Army verifying 
his service during World War II.  The appellant in essence 
urges the Board to accept these documents and to reject the 
recent status determination made by the Department of the 
Army.  As explained in the RO's June 2000 letter, the 
Philippine government has its own laws and regulations which 
permit recognition of military service that is not recognized 
by the U.S. Army.  The documents submitted by the appellant 
fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of the appellant's service for the purpose of 
receiving VA benefits.

In short, based on the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Additional Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  However, VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  As discussed in detail above, the 
appellant he does not meet the legal requirements for being 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Thus, even if every effort were taken to assist 
the appellant, there would remain no reasonable possibility 
that such assistance would aid in substantiating his claim.  
Therefore, the Board concludes that there is no further duty 
to assist the appellant in the development of his claim.  


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

